02-11-309-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00309-CR
 
 



marlowe antohetta willis


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
FROM CRIMINAL
DISTRICT COURT NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Appellant Marlowe Antohetta Willis pled guilty to the state
jail felony of debit card abuse, and the trial court convicted Appellant of
that offense and sentenced Appellant to six months’ confinement.  Appellant
filed a timely notice of appeal.
The
trial court’s certification states that this is a plea-bargained case and that
Appellant has no right of appeal.  Accordingly, we informed Appellant by letter
on July 26, 2011, that this case was subject to dismissal unless Appellant or any
party showed grounds for continuing the appeal on or before Friday, August 5,
2011.[2] 
Appellant responded not with any grounds for continuing the appeal but instead
with a pro se motion to dismiss the appeal and to send a mandate to the trial court,
a request that we liberally construe as a request to accelerate the mandate. 
This court is of the opinion that the request to accelerate the mandate should
be granted.[3]
Accordingly,
we dismiss this appeal[4]
and grant the motion to accelerate the mandate.  The mandate shall issue
immediately.
 
PER
CURIAM
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P.
47.2(b)
DELIVERED: 
September 15, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(a)(2), (d).


[3]See Tex. R. App. P.
18.1(c).


[4]See Tex. R. App. P.
25.2(d), 43.2(f).